Case 2:20-cv-10515-JVS-AFM Document 1-1 Filed 11/17/20 Page 1 of 9 Page ID #:16




                  EXHIBIT A
 Case 2:20-cv-10515-JVS-AFM Document 1-1 Filed 11/17/20 Page 2 of 9 Page ID #:17


Song                                 Copyright Registration Number
1, 2 STEP                            PA0001305520
123456                               PA0002216507
3 THINGS                             PA0001993661
93 MILLION MILES                     PA0001833363
A SLOW PARADE                        PA0001696511
ACROSS THE SEA                       PA0000819477
ADINA                                PA0000747461
AFTER THE LOVIN'                     PAu000074243
AIN'T 2 PROUD 2 BEG                  PA0000552497
ALL NIGHT LONG                       PA0000218613
ALL NIGHT LONG                       PA0001781230
ALL OF YOU                           PA0000250079
ALL THE FEELS                        PA0002216194
AMERICAN BOY                         PA0001599813
APPLES & BANANAS                     PA0000580322
ARMADA LATINA                        PA0001712827
ARMCHAIRS                            PA0001589389
AROUND MY WAY FREEDOM AIN'T FREE     PA0001800663
AROUND THE WAY GIRL                  PA0000499308
ASCENDANCE                           PA0001911717
AXIOM                                PA 1-011-263
BABE                                 PA0000062207
BABYDOLL                             PA0000892976
BACC IN DA DAYZ                      PA0002092022
BACK WHEN                            PA0001241519
BE HONEST                            PA0001833347
BE STRONG                            PA0000717946
BE YOURSELF                          PA0001281046
BEAUTY IN THE WORLD                  PA0001733325
BELLA                                PA0000344349
BEVERLY HILLS                        PAu003002545
BIG TIME OPERATOR                    PA0001013445
BLACK MUD                            PA0001698031
BLAME IT ON THE BOSSA NOVA           EU0000748850
BLITZKRIEG BOP                       EU0000832779
BLUE LIGHT                           PA0000746054
BOAT ON THE RIVER                    PA0000062209
BOMBTRACK                            PA0000664233
BORDERLINE                           PA0002168671
BOTCHED EXECUTION                    PA0002066849
BREAKIN' A SWEAT                     PA0001902797
BROKEN HALOS                         PA 2-096-413
BUDDY                                PA 2-110-294
BUDDY HOLLY                          PA0000787867
BUFFALO NICKEL                       PA0002066845
BULLET AND A TARGET                  PA 1-159-708
 Case 2:20-cv-10515-JVS-AFM Document 1-1 Filed 11/17/20 Page 3 of 9 Page ID #:18


BULLS ON PARADE                      PA0000795396
BURNITUP!                            PA0001997019
CAGE THE BEAST                       PA0001757833
CALIFORNIA BLUE                      PA0000424821
CALIFORNIA DROUGHT                   PA0002069636
CALM LIKE A BOMB                     PA0001197435
CAN WE                               PA0000822435
CANDY RAIN                           PA0000762317
CARRY ON                             EU0000166067
CHECK THE RHIME                      PA0000822308
CHINESE DEMOCRACY                    PA0001701021
CHRISTMAS RAPPIN'                    PA0000054360
COCHISE                              PA0001109566
COME JOIN THE MURDER                 PA0001968837
COME WHAT MAY                        PAu000385333
COMFORT EAGLE                        PA0001071639
CONTIGO (WITH YOU)                   PAu001929072
CRYSTALLIZE                          PA0001961823
CUMBERLAND GAP                       PA2107119
CUT THE CAKE                         EP0000339990
DAGGERS                              PA0002203069
DANCE WIT' ME                        PA0000204808
DAYS GO BY                           PA0001102046
DEMONS                               PA0002203052
DIAMONDS AND GOLD                    PA0002203059
DOESN'T REMIND ME                    PA0001161830
DON'T KNOW MUCH                      PAu000202126
DON'T LET IT END                     PA0000166500
DOUBLE BUBBLE TROUBLE                PA0001881049
DR. BONES                            PA0000919389
DRAWN                                PA0002074906
EL SCORCHO                           PA0000819479
ELECTRIC UNCLE SAM                   PA0001111629
ELEMENTS                             PA0001961825
ELLIPSES                             PA0002105848
EVERYTHING TO ME                     PA0001681380
EXCUSE ME                            PA0001736714
FADE INTO YOU                        PA0000746055
FALL BACK DOWN                       PA 1-157-518
FALLORUN                             PA0002193527
FASHION BEATS                        PA0001796441
FEEL LIKE MAKIN' LOVE                EU433753
FEELINGS                             PA0000626573
FEVER                                PA0001918263
FIRST TIME                           PA0000062211
FISH ASSASSIN                        PA0001956966
FLORIDA KILOS                        PA0001923113
 Case 2:20-cv-10515-JVS-AFM Document 1-1 Filed 11/17/20 Page 4 of 9 Page ID #:19


FLOWERS IN DECEMBER                  PA0000819703
FOOLS GOLD                           PA0001847253
FREE FALLIN                          PA0000417693
FREE YOURSELF                        PA0001292980
FREEDOM                              PA0000664233
FUTURES                              PA 2-122-243
GET IT                               PA0002125182
GIMME THE MIC                        PA0001158027
GIMME YOUR LOVE                      PA0002160720
GLORY BE                             PA000123896
GO                                   PA0002201638
GOLD ON THE CEILING                  PA0001799048
GOODBYE                              PAu001098172
GYPSY MOTH                           PA0002105852
HALFWAY GONE                         PA0001691988
HANDCLAP                             PA0002025789
HASH PIPE                            PA0001046402
HE'S SO SHY                          PA0000085422
HEALTHY BODY                         PA0000781283
HELL OF A LIFE                       PA0001791338
HELPLESSLY HOPING                    EU0000120469
HEY NINETEEN                         PA0000090149
HIGH ENOUGH                          PA0000476678
HOLD ME                              PAu003002545
HOLD YOUR HEAD UP HIGH               PA 2-122-238
HOLDIN' ON                           PA 1-244-382
HONEY BEE                            PA0000253124
HOWLIN' FOR YOU                      PA0001698031
HYENA                                PA0000747461
HYPEST HYPE                          PA0001761301
I AM THE HIGHWAY                     PA0001109573
I DO                                 PA0001060276
I GOTTA PEE                          PA 1-107-995
I HAD A VISION                       PA0002199661
I JUST WANNA SHINE                   PA0002216521
I KNOW                               PA0002066850
I TRY                                PA0000986833
I TRY                                PA0000986833
I WANT YOU                           PA0001629220
I WILL COME TO YOU                   PAu002086666
I WON'T BACK DOWN                    PA0000417694
I WON'T GIVE UP                      PA0001833354
I'M HIS ONLY WOMAN                   PA0001716295
ICARUS                               PA0002149953
IF EVER YOU'RE IN MY ARMS AGAIN      PA0000221085
IN MY BUSINESS                       PA0000933900
IN MY HOUSE                          PA0000241468
 Case 2:20-cv-10515-JVS-AFM Document 1-1 Filed 11/17/20 Page 5 of 9 Page ID #:20


IN THE GARAGE                        PA0000787862
INFRA-RED                            PA0002141643
INTO DUST                            PA0000746047
INTRO                                PA 900-728
ISLAND IN THE SUN                    PA0001046403
ITALIAN LEATHER SOFA                 PA0000844572
JANE                                 PA0000148167
JUST ONCE                            PAu000260192
KEEPER                               PA0002126991
KILLING IN THE NAME                  PA0000664233
LAST DAMN NIGHT                      PA0001973915
LEAVING TRAIN                        PA0000896715
LET IT GO                            PA0001395961
LET THE DRUMMER KICK                 PA 1-244-382
LET'S GO                             PA0001850695
LET'S RIDE                           PA0001994662
LIFE IS TOO SHORT                    PA0000443687
LIGHT MY FIRE                        EU0000973902
LIKE A STONE                         PA0001109570
LITTLE BLACK SUBMARINES              PA0001799048
LO/HI                                PA0002201624
LOKI                                 PA 1-011-263
LONELY BOY                           PA0001799048
LONGTIME SUNSHINE                    PAu002881343
LOOK AT MISS OHIO                    PA 1-203-263
LOTTA LOVE                           PA0000028456
LOVE AT FIRST SIGHT                  PA0000498354
LOVE DOESN'T ASK WHY                 PAu001666110
LOVE HAS NO PRIDE                    EU0000206200
LOVE OF MY LIFE                      PA0000972926
LOVE WILL TURN YOU AROUND            PA0000150877
LOVE YOU MADLY                       PA0001071639
MAD ABOUT YOU                        PAu000748204
MAGIC                                PA0001714342
MAGIK 2.0                            PA0001941009
MAKE IT HOT                          PA0000904517
MAN ON THE SILVER MOUNTAIN           RE0000891670
MARIA                                PA0001197436
MAXWELL MURDER                       PA 762-716
MEANSTREAK                           PA0000186798
MERCEDES BENZ                        EU0000226499
MICROPHONE FIEND                     PA0000381234
MONSOON                              PA0001706120
MONUMENTS                            PA0002203044
MR MOM                               PA0001241516
MR. ROBOTO                           PA0000166498
MR. VAIN                             PA0000669578
 Case 2:20-cv-10515-JVS-AFM Document 1-1 Filed 11/17/20 Page 6 of 9 Page ID #:21


MY LOVE IS LIKE WHOA                 PA0001196408
NEED U BAD                           PA0001734091
NEVER IN MY WILDEST DREAMS           PA0002085431
NEVER THERE                          PA0000947893
NEW YORK CITY                        PA0002196713
NO DISRESPECT                        PA0001053484
NOTHING BUT THE TAIL LIGHTS          PA0000822453
OH YES                               PA0000931052
OLD FRIEND                           PA 2-122-249
OLD LOVE/NEW LOVE                    PA0001974814
OLYMPIANS                            PA0002193484
ONE MORE DOLLAR                      PA 762-784
ONLY THE OCEAN                       PA0001718556
OUT OF MY LEAGUE                     PA0001847257
PANCHO AND LEFTY                     EU0000364670
PARADISE CIRCUS                      PA0001718613
PARTY ALL THE TIME                   PAu003055615
PASS THAT DUTCH                      PA0001285856
PENITENTIARY                         PA0001241620
PENTAGRAM                            PA0000847501
PEOPLE ARE STRANGE                   EU0000009348
PER TE                               PA0001239113
PICK UP THE PIECES                   EU0000518244
PIENSAS (DILE LA VERDAD)             PA0002038003
PINK TRIANGLE                        PA0000819480
PORK AND BEANS                       PA0001738319
PRIDE AND JOY                        PA0000253122
PULASKI AT NIGHT                     PA0001891441
PUNCHIN' BAG                         PA0002000802
QB BLITZ                             PA0002129331
RACE CAR YA-YAS                      PA0000844572
RADIATE                              PA0001891619
RAY OF LIGHT                         PA0000920812
REFUGEE                              PA0000072196
RENEGADE                             PA0000016571
REVELATIONS                          PA0001344013
RIDERS ON THE STORM                  EU0000244354
RIVIERA PARADISE                     PA0000600341
ROADHOUSE BLUES                      EU0000159614
ROADRUNNER                           EU0000591033
ROCKIN' IN THE FREE WORLD            PA0000457663
ROLL UP                              PA0002046992
ROMA FADE                            PA0002028438
ROOTS IN STEREO                      PA0001327585
RUBY SOHO                            PA 762-716
RUDE MOOD                            PA0000253122
RUN IT                               PA0002047011
 Case 2:20-cv-10515-JVS-AFM Document 1-1 Filed 11/17/20 Page 7 of 9 Page ID #:22


RUNNIN                               PA0000819595
RUNNIN' DOWN A DREAM                 PA0000417696
RUNNING WITH THE NIGHT               PA0000192541
SAME SCRIPT DIFFERENT CAST           PAu002533004
SANTA CLAUS IS COMIN' TO TOWN        EP44455
SANTA DOES                           PA0002198453
SAY IT AIN'T SO                      PA0000787865
SCIENCE FICTION DOUBLE FEATURE       EU0000472810
SCUTTLE BUTTIN'                      PAu000381588
SEEN IT ALL                          PA0001949074
SHADOWS                              PA0001961827
SHE'LL COME BACK TO ME               PA0000844572
SHEENA IS A PUNK ROCKER              EU0000832801
SHORT SKIRT/LONG JACKET              PA0001244364
SHOW ME HOW TO LIVE                  PA0001109567
SHOW ME HOW YOU FEEL                 PAu003958069
SHOW ME THE WAY                      PA0000510451
SHUT UP AND DANCE                    PA0000629268
SIDEWAYS                             PA 1-104-534
SIGNS                                PA0001190723
SILVER SPRINGS                       EU0000713078
SISYPHUS                             PA0002193477
SLEEP NOW IN THE FIRE                PA0001197436
SMUGGLER'S BLUES                     PA0000256549
SO GONE                              PA0001239742
SON'S GONNA RISE                     PA0001241620
SONG OF THE CAGED BIRD               PA0001961828
SOUTHERN CROSS                       PA0000151380
STAY WITH ME                         PA0001906179
STEELO                               PA0000801242
STOP DRAGGIN MY HEART AROUND         PA0000133701
STOP I'M ALREADY DEAD                PA0001316511
STRANGER IN MY HOUSE                 PA0001032957
STRUCK BY LIGHTNING                  PA0002134410
SUITE: JUDY BLUE EYES                PA0000047685
SWEET AND LOW                        PAu003593276
SWEET TRANSVESTITE                   EU472813
TAKE EVERYTHING                      PA0000819703
TEMPO                                PA0002192075
TESTIFY                              PA0001197435
TEXAS TIME                           PA0002144876
THAT SOMETHING                       PA0002149948
THE 1                                PA0001396235
THE BEST OF TIMES                    PA0000095105
THE GO GETTER                        PA0001698031
THE GOOD LIFE                        PA0000819478
THE HUMMINGBIRD                      PAu001551256
  Case 2:20-cv-10515-JVS-AFM Document 1-1 Filed 11/17/20 Page 8 of 9 Page ID #:23


THE METAL                                    PA0001367230
THE MOUNTAIN                                 PA0002140193
THE OBSERVATORY                              PA2108109
THE OTHER SIDE                               PA0001797712
THE STIGMA (BOYS DON'T CRY)                  PA0002165547
THE WALKER                                   PA0001847257
THE WAY IT WILL BE                           PA0001749943
THE WAY LOVE LOOKS                           PA0001690197
THROUGH THE FIRE                             PA0000235442
THROUGH THE WIRE                             PA0001256439
TIGHTEN UP                                   PA0001698031
TIME BOMB                                    PA 762-716
TIME OUT OF MIND                             PA0000090152
TIME WARP                                    EU0000472814
TIN FOIL HAT                                 PA0002092082
TO BE ALONE                                  PA0002016841
TOO CLOSE                                    PA0000914746
TOO MUCH TIME ON MY HANDS                    PA0000107118
TRIPPIN                                      PA0000988329
TROUBLE                                      PA0002000798
UGLY                                         PA0001108043
UNDONE                                       PA0000787866
VICTORIOUS                                   PA 2-087-649
VINYL                                        PA0002053341
WAIT (THE WHISPER SONG) [REMIX]              PA0001162153
WAITIN' AROUND TO DIE                        EP0000243392
WAITING FOR LOVE                             PAu002576167
WAKE UP                                      PA0000664233
WALK ACROSS THE WATER                        PA0002201626
WALLS (CIRCUS)                               PAu002082875
WASTING TIME                                 PA0001200004
WHAT YOU ARE                                 PA0001109569
WHATCHA GONNA DO FOR ME                      PA0000081104
WHATEVER HAPPENED TO SATURDAY NIGHT          PA0000207152
WHATEVER IT TAKES                            PA0001904168
WHATEVER WILL BE, WILL BE (QUE SERA, SERA)   EU 406981
WHY BOTHER?                                  PA0000819476
WHY WON'T YOU LOVE ME                        PA0002139016
WILD THOUGHTS                                PA0002133335
WILDFLOWERS                                  PA0000738962
WITHOUT ME                                   PA0001934698
WITHOUT YOUR LOVE                            PA 2-096-412
WORK                                         PA0001729160
WORK IT                                      PA0001153630
WORKING ON A SONG                            PA0002206304
YOU AND ME AND ALL OF THE PEOPLE             PA0001271822
YOU ARE THE WOMAN                            EU0000646047
 Case 2:20-cv-10515-JVS-AFM Document 1-1 Filed 11/17/20 Page 9 of 9 Page ID #:24


YOU CAN TELL THE WORLD               EU0000659481
YOU DON'T KNOW HOW IT FEELS          PA0000738963
YOU GOT LUCKY                        PAu000457094
YOU WON'T SEE ME TONIGHT             PA0000954890
YOU WRECK ME                         PA0000738965
YOU'RE WRONG                         PA 1-320-850
YOUR TIME HAS COME                   PA0001281044
ZOOT SUIT RIOT                       PA0000915164
